Case 1:19-cv-07224-LGS Document5 Filed 08/02/19 Page 1 of 1

AQ 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
SOUTHERN DISTRICT OF NEW YORK

Susan J. Galli

 

Plaintiff(s)

Vv. Civil Action No, 1:19-cv-07224 (LGS) (SN)

PricewaterhouseCoopers LLP Notice/Severance
Policy as Amended and Restated Effective
February 1, 2011, PricewaterhouseCoopers LLP,
Thomas Koveil, Courtney Moore,

Dejfendant{s)

Newel Se Sana? Sst” Net” St” Sonal! Neat” Nee Sent” Nee! Se”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
PricewaterhouseCoopers LLP
300 Madison Avenue
New York, New York 10017

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not. counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described i in Fed. R. Civ.
12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
me ‘William T. Marshall, Jr., Esq.
Zeichner Ellman & Krause LLP
1211 Avenue of the Americas, 40th Floor
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date:

 

Signature of Clerk or Deputy Clerk
